Title: The American Commissioners to Samuel Nicholson, 26 January 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Nicholson, Samuel


Sir
Paris Jany. 26th: 1777.
You are directed to proceed to Boulogne, and there purchase, on as good Terms as possible a Cutter suitable for the purpose of being sent to America; on the purchase being made dispatch the Vessel to Havre du Grace to the Care of Monsr: Limozin, and agree in the Bargain to have her delivered at said Port at the risque and expence of the Original Owner, at which stipulate to make the payment; should you miss of one at Boulogne, proceed to Calais, and pursue the same Directions, if you fail there pass to Dover, or Deal, and employ a person there to make the purchase as for Mr. Limozin of Nantes, at whose house the payment shall be made. Your skill in Maritime Affairs will enable you to judge of the Vessel proper for Our purpose, in which We wish you to embark yourself for Havre, and on your Arrival, put the Vessel into the Care of Mr. Limozin to be filled with every thing Necessary for her to proceed the designed Voyage, at the same time directing Mr. Limozin to call her and speak of her as his Own, after which you will instantly set off for this Place to inform Us of your proceedings. Meantime you are on purchasing to write by the first post, not to Us, but to Mr. LeGrand Banquier Rue Mont Mart Vis a Vis St. Joseph a Paris, only saying in a few Words that you have made a purchase, and shall draw on him soon for the Money favor of Mr. Limozin or Words to that Purpose. This Letter will be shewn Us, and We shall regulate Our proceedings Accordingly. Should you be obliged on purchasing to pay at Dover, or Deal, Monsr: LeGrands Letter will give a sufficient Credit for the purpose. And at Calais, or Boulogne, you will address yourself, on the score of advice and assistance in Money Matters, To the persons to whom you will have Letters directed but on No other Account, and avoid hinting your proceedings or views to any one. But should Capt. Hynsen arrive from London and join you let him go in the Vessel you purchase, to Havre and there wait Our further Orders. Should he arrive and no Vessel be purchased, in such Case procure him a passage to Havre, and Direct him to apply to Mr. Limozin for Our Directions. In the whole, we have to wish you to Make the Utmost Dispatch, and to conduct with the utmost secrecy and the Œcconomy consistent with hastening as fast as possible the Object in View.
Capt. Nicholson
 
Notation: Instructions to Capt Nicholson
